          Case 5:18-cv-00088-JKP Document 56 Filed 11/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DUCKHEE LEE, Individually
and on behalf of the Estate of
Jungsoon Lee, et al.

                       Plaintiffs,

v.                                                            Case No. SA-18-CV-0088-JKP

UNITED STATES OF AMERICA,

                       Defendant.

                            ORDER SETTING MOTION HEARING

       The Court has under consideration a Motion to Establish Special Needs Trust (ECF No.

55). Upon review of the filings, the Court deems a hearing warranted. Accordingly, the Court sets

this matter for hearing on Thursday, November 19, 2020, at 9:00 a.m. before U.S. District Judge

Jason Pulliam via video conference. The parties should be prepared to discuss the issues raised by

the motion, including the authority of this federal court to set up a trust under Texas law.

       The parties may request the video conference link and instructions from Magda Muzza,

Courtroom Deputy. She can be reached at (210)244-5021 or Magda_Muzza@txwd.uscourts.gov.

Participants should test the video conference link as soon as possible prior to the hearing.

       IT IS SO ORDERED this 16th day of November 2020.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE
